In an action to recover damages for legal malpractice, the defendant appeals (1) , as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), entered October 21, 2002, as directed the entry of a judgment in favor of the plaintiff upon his failure to attend a compliance conference and (2) from a judgment of the same court entered June 26, 2003, which, upon the order, is in favor of the plaintiff and against him.
*379Ordered that the appeals are dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]).
The appeal from the judgment must be dismissed as no appeal lies from a judgment entered upon the default of the appealing party (see Payne v Payne, 4 AD3d 512 [2004]). Altman, J.P., Goldstein, Schmidt, Cozier and Skelos, JJ., concur.